DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,404,876 and US Patent 10/254,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Vogler on 6/7/2022.
The application has been amended as follows: 
	Claim 31 (currently amended): An isothermal titration micro calorimetry (ITC) system, comprising: a microcalorimeter comprising a sample cell and a reference cell; a pipette assembly comprising a titration needle configured to be inserted into the sample cell and supply titrant to the sample cell; a pipette translation unit comprising a pipette arm configured to support the pipette assembly and place the pipette assembly in a titration position, in a washing position, and enable vertical movement of the pipette arm and pipette assembly; and a cell preparation unit configured to wash the sample cell when the pipette assembly is placed in another position than the position for titration and to replace sample liquid in the sample cell, “wherein the cell preparation unit comprises a supported arm and one or more cell cannula, wherein the one or more cell cannula is configured to dispense liquid to at least one of the sample cell and the reference cell and withdrawa

Allowable Subject Matter
Claims 2-31 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Examiner Wecker notes that the one of closest prior art references, Plotnikov et al (US PGPub 2010/0238968), as cited on IDS, is commonly owned (under a joint research agreement) with the instant application and is therefore be invalidated under 35 USC 103(c).
Furthermore, claims 2-30 are directed to similar subject matter as previously allowed parent applications, (not US Patent 9,404,876) and 16/021,492 (now US Patent 10/254,239), and therefore the instant application is allowable for similar reasons as recited in these notice of allowances and furthermore a terminal disclaimer has been filed against each of these patent applications (on 7/08/2021), thereby obviating the previous double patenting rejections.
The closest prior art, “Isothermal Titration Microcalorimetry” by Cooper et al (cited on the IDS) teaches discloses an automated isothermal micro calorimetry system comprising: a micro calorimeter with a sample cell and a reference cell, the sample cell is accessible via a sample cell stem and the reference cell is accessible via a reference cell stem (see Figure 3 and p.141 paragraph 1); an automatic pipette assembly comprising a syringe with a titration needle arranged to be inserted into the sample cell for supplying titrant, the pipette assembly comprises an activator (referred to as a stepper motor) for driving a plunger (referred to as a delivery syringe) in the syringe (see Figure 3 caption); a pipette translation unit (referred to as a rotating mount into which the full titration syringe is inserted) supporting the pipette assembly and being arranged to place pipette in position for titration (see p. 145, step 9). In addition, steps 6, 9 and 10 of Cooper (p.144 and 145) taken together teach that the sample liquid is in place before the titration syringe is rotated into place over the sample cell.
The cited prior art neither teaches nor fairly suggests an isothermal titration micro calorimetry (ITC) system which includes a pipette translation unit comprising a pipette arm configured to support the pipette assembly and place the pipette assembly in a titration position and in a washing position, wherein the pipette translation unit is configured to enable vertical movement of the pipette arm and pipette assembly; and a cell preparation unit comprising a cell arm configured to wash the sample cell and replace sample liquid in the sample cell, wherein the controller is configured to control operation of the ITC system to wash the titration needle of the pipette assembly, wash the sample cell, and fill the sample cell with sample liquid. (as claimed in claims 2 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797